Citation Nr: 0619926	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-00-907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The veteran filed a claim for service connection for a 
psychiatric disability in September 2001.  He amended his 
claim to include a claim for service connection for a back 
disability in May 2002.  The RO issued a rating decision as 
to both issues in November 2002.  The veteran filed a notice 
of disagreement in November 2002.  The RO issued a statement 
of the case (SOC) in December 2003, which addressed both 
issues.  When the veteran filed his substantive appeal in 
December 2003 he limited his appeal to the issue of 
entitlement to service connection for a psychiatric 
disability.  Consequently, the only issue on appeal is 
entitlement to service connection for a psychiatric 
disability.  


FINDINGS OF FACT

1.  The veteran was neither diagnosed with nor treated for a 
psychiatric disability while in service.

2.  The veteran's psychiatric disability was first 
objectively manifested in December 1986 following head 
trauma.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from April 1976 to June 
1980.  The veteran's service medical records (SMRs) show no 
diagnosis of, or treatment for, any mental disorder.  The 
first notation of any mental disorder is in outpatient 
treatment records from the VA Medical Center (VAMC) in 
Lebanon, Pennsylvania.  A discharge summary dated in February 
1987 notes a diagnosis of organic personality disorder 
following a head injury due to a truck accident.  The same 
entry also referred to possible alcohol dependence, possible 
mixed drug abuse, psychotic symptoms, and depression.  
Another discharge summary from the VAMC in Lebanon, 
Pennsylvania dated in September 1989 also revealed a 
diagnosis of mixed substance abuse, depression with suicidal 
ideation, and antisocial personality disorder.  Finally, a 
discharge summary dated in June 1998 revealed a diagnosis of 
chronic schizophrenia, paranoid type, with acute exacerbation 
and alcohol dependence.  

Also associated with the claims file were VA outpatient 
treatment reports dated from March 1999 to October 2004.  The 
veteran was treated for several psychiatric disabilities 
during this time period, including non-psychotic mental 
disorders due to organic brain damage, impulse control 
disorder, dysthymia or depressive neurosis, depression, 
interpersonal problems, nicotine dependence, paranoia, and 
organic mood disorder.  

The veteran submitted a statement from B. Greene, M.S.W, 
L.P.C.  Ms. Greene reported that she was the veteran's 
landlord, friend, and confidante.  She noted that the veteran 
had chronic depression and paranoia.  

A January 2003 psychiatric examination conducted for VA 
revealed a diagnosis of personality change due to traumatic 
brain injury, mood disorder due to traumatic brain injury, 
alcohol abuse, and personality disorder.  The examiner opined 
that the veteran's organic affective and cognitive problems 
flowed from a closed head injury he incurred in 1985 and had 
no causal link to his four years in military service.  

In his substantive appeal received in December 2003, the 
veteran averred that he was treated at the VAMC in Lebanon, 
Pennsylvania for mental difficulties that were service 
related.  He noted that due to his mental disabilities he was 
subject to military discipline while in service.

The veteran was afforded an informal conference at the RO in 
April 2004.  He reported that his mental status did not 
change before or after his motor vehicle accident in 1985.  
He reported that he did not recall mental health treatment 
prior to 1985.  

Associated with the claims file was a favorable decision by 
the Social Security Administration (SSA) dated in December 
2004 and medical records relied upon by the SSA in making the 
determination.  The veteran was noted to have severe 
degenerative joint disease and post-traumatic arthritis of 
the right ankle as well as depression.  An August 2004 
psychiatric evaluation prepared in conjunction with his 
application for SSA benefits revealed a diagnosis of major 
depressive disorder and a personality change due to traumatic 
brain injury.  The examiner noted that the veteran had a 
diagnosis of alcohol abuse in sustained full remission.  The 
examiner also noted that prior to his head injury in 1985 the 
veteran likely would have met the diagnostic criteria for a 
personality disorder.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, there is ample evidence that the veteran has been 
diagnosed with various psychiatric disabilities since 1987.  
There is, however, no medical evidence of a relationship 
between any currently diagnosed psychiatric disability and 
military service or event coincident therewith.  The evidence 
of record supportive of the veteran's claim of an in-service 
injury or disease and nexus between current disability and 
in-service events consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe what happened in 
service and the symptoms of his disability, he is not 
competent to provide medical opinion as to its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1).

The Board notes that the only medical opinion evidence of 
record is that of the January 2003 examiner.  The examiner 
opined that the veteran's organic affective and cognitive 
problems flowed from a closed head injury he incurred in 1985 
and had no causal link to his four years in service.  The 
veteran was treated for psychiatric disabilities beginning as 
early as 1986.  However, no medical professional provided any 
opinion linking the veteran's psychiatric disabilities to his 
time in service.  The Board therefore concludes that there is 
no competent evidence that connects any current psychiatric 
disability to his military service.  See 38 C.F.R. § 
3.159(c)(1)(i).  Several years passed from the time the 
veteran left military service until his psychiatric 
disabilities were diagnosed.  Significantly, several medical 
professionals have attributed the veteran's psychiatric 
disabilities to the closed head injury he incurred in 1985.  
The absence of diagnosed disability until several years after 
service, as well as the absence of medical nexus evidence, is 
of significant evidentiary weight, so much so that the Board 
concludes that the preponderance of the evidence is against 
the claim.  As for the indication that the veteran may have 
had a personality disorder before the 1985 accident, the 
Board is constrained by the provisions of 38 C.F.R. 
§ 3.303(c) (2005), which indicates that personality disorders 
are not diseases for which service connection may be granted.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his current claim in September 2001.  
The RO wrote to the veteran in November 2001 and notified him 
of the evidence/information needed to substantiate his claim 
and establish service connection for a psychiatric 
disability.  He was told what VA would do in the development 
of his claim and what he should do to support his 
contentions.  He was told to submit pertinent evidence.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, while the veteran was not told of 
the criteria used to award disability ratings or the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand in order to address 
rating or effective date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports and SSA records.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that a psychiatric 
disability is related to service.  The veteran was afforded a 
VA examination during the course of his appeal.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


